Citation Nr: 0218244	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture of the right ankle with internal fixation fusion 
and traumatic arthritis, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for right ankle 
nerve damage, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to 
August 1983 and from January 1984 to December 1986.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection 
for a right foot disability.  The RO informed the veteran 
that since his fracture of the right ankle with internal 
fixation, fusion and traumatic arthritis addressed fusion 
that there was not a separate evaluation for the fusion.  
The fusion was considered a residual of the fracture and 
was included in the current evaluation.  The veteran and 
his representative appeared before a hearing officer at a 
hearing at the RO in June 2000.


FINDINGS OF FACT

1.  The right foot was fixed totally at 90 degrees and was 
externally rotated somewhat.  

2.  The veteran's right ankle nerve damage, is shown to 
have resulted in severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 40 
percent for status post fracture of the right ankle with 
internal fixation fusion and traumatic arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5270 and 5271 (2002).  

2.  The criteria for entitlement to an evaluation of 20 
percent for right ankle nerve damage have been met.  
88 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.123, 
4.124a, Diagnostic Code 8522 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The September 2002 letter from the Board informed the 
veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations in March 
1998, July 1998 and July 2000.  See 38 U.S.C.A § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending 
of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with 
criteria set forth in the VA's Schedule for Rating 
Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence 
of record.  In so doing, it is our responsibility to weigh 
the evidence before us.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, the present level of disability is of primary 
concern.  While the entire recorded history of a 
disability is to be reviewed by the rating specialist, the 
regulations do not give past medical report precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  

The RO has combined the ratings for status post fracture 
of the right ankle with internal fixation fusion and 
traumatic arthritis and right ankle nerve damage.  
However, the veteran should receive separate disability 
ratings unless the conditions constituted the same 
disability or the same manifestation.  Here, there are 
separate and distinct manifestations.  The manifestations 
for the joint disability are different from those of the 
nerve damage.  Hence, the veteran is entitled to separate 
evaluations, one for status post fracture of the right 
ankle with internal fixation fusion and traumatic 
arthritis and another for right ankle nerve damage; 
without violating VA's prohibition against "pyramiding" of 
disabilities by overly compensating him for the very same 
symptoms and manifestations, which may overlap amongst his 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing 38 C.F.R. §§ 4.14, 4.25.

I.  Status Post Right Ankle Fracture with Internal 
Fixation Fusion and Traumatic Arthritis  

The veteran's service connected status post fracture of 
the right ankle with internal fixation fusion and 
traumatic arthritis is currently rated as 20 percent 
disabling under Diagnostic Code 5271, for marked 
limitation of ankle motion.  The current 20 percent rating 
is the maximum schedular evaluation under Diagnostic Code 
5271 and therefore, further discussion of the evidence as 
it pertains to this Diagnostic Code is not necessary.  38 
C.F.R. § 4.71a (2002).  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran 
is entitled to a higher evaluation.  The veteran is 
currently in receipt of the highest evaluation under 
Diagnostic Codes 5272 for ankylosis of the subastragalar 
or tarsal joint, 5273 for malunion of os calcis or 
astragalus and 5274 for astragalectomy.  38 C.F.R. § 4.71a 
(2002).  

Under Diagnostic Code 5270 a 20 percent disability rating 
is appropriate for ankylosis of the ankle when plantar 
flexion is less than 30 degrees.  A 30 percent disability 
rating is appropriate when ankylosis of the ankle results 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2002).  At the July 2000 VA examination the right 
foot was fixed totally at 90 degrees.  Dorsiflexion and 
plantar flexion on the right was 0 degrees.  VA treatment 
records show that in May 2001 his right foot was 
externally rotated somewhat.  The veteran has the 
requisite degree of plantar flexion or dorsiflexion 
required for the 40 percent disability rating.  
Accordingly, the Board finds that a disability rating of 
40 percent is warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. § 4.40 (2002). The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board considered the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating this disability.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-
11 (1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed 
towards findings of less movement that normal; more 
movement than normal; weakened movement; excess 
fatigability; incoordination; and painful movement.  
However, the DeLuca provisions are applicable to 
limitation of motion, and the appellant is already in 
receipt of the maximum evaluation for a limitation in 
range of motion.  See Johnson, 9 Vet. App. at 11.


II.  Right Ankle Nerve Damage

The veteran's service connected right ankle nerve damage 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 8522 for incomplete paralysis of the 
musculocutaneous nerve.  Under 38 C.F.R. § 4.124a, 
neuralgia and neuritis of a nerve are rated as paralysis 
of the nerve under the appropriate diagnostic code.  

Neuralgia, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same 
scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with 
a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123.  

Under Diagnostic Code 8522 a 10 percent evaluation is 
assigned where there is moderate incomplete paralysis.  A 
20 percent evaluation is warranted where there is severe 
incomplete paralysis of the musculocutaneous nerve.  Where 
there is complete paralysis, with eversion of the foot 
weakened, a 30 percent disability evaluation is 
contemplated.  Under Diagnostic Code 8522, a 30 percent 
evaluation is the highest rating available.  38 C.F.R. 
§ 4.124a (2002).  

The Board finds that the criteria for a rating of 20 
percent under Diagnostic Code 8522 for severe incomplete 
paralysis of the musculocutaneous nerve have been met.  At 
the July 1998 VA examination the right ankle was fused and 
the anterior tibialis and gastrocnemius showed no atrophy, 
but strength testing had to be performed.  Reflexes were 
normal throughout.  Toes were downgoing.  The right ankle 
reflex was absent.  Sensory examination was remarkable for 
normal temperature discrimination and proprioception.  
However, the veteran reported a hyperesthetic response to 
pinprick, especially over the medial right ankle.  The 
gait was with a limp.  Coordination was normal.  
Electromyogram with nerve conduction study dated April 
1998 was indicative of a right peritoneal neuropathy at 
the ankle.  

The July 2000 VA peripheral nerves examination revealed 
that the right ankle had multiple surgical incisions, both 
medial and the lateral aspects.  It was fused without 
range of motion.  Neurologically the right foot showed 
mild muscle atrophy.  There was no range of motion as far 
as the anterior tibialis and gastrocnemius were concerned 
secondary to fusion of the ankle.  The veteran was able to 
plantar flex and dorsiflex the extensor hallucis longus.  
Sensory examination was abnormal with the dorsal aspect of 
the right foot.  Gait required a cane secondary to right 
foot pain.  There appeared to be evidence of motor 
involvement to the right superficial peroneal, it appeared 
to be primarily sensory in nature.  Specifically, the 
superficial branches innervating the area on the dorsal 
aspect of the right foot near the great toe.  No other 
neurologic abnormalities were noted.  

VA treatment records show that in May 2001 physical 
examination revealed that sensation was intact except some 
subjective numbness in the deep peroneal and superficial 
peroneal nerve distribution.  Extensor hallucis longus was 
intact.  

Based on the foregoing, the Board finds that the criteria 
for a 20 percent evaluation under Diagnostic Code 8522 
have been met.

A rating in excess of 20 percent is not warranted.  
Initially, the Board notes that under 38 C.F.R. § 4.123, 
the maximum rating for neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
severe, incomplete, paralysis.  In addition, the Board 
points out that a review of the evidence does not show 
that the veteran has complete paralysis of the nerve with 
eversion of the foot weakened, as required for a 30 
percent rating under Diagnostic Code 8522.  For example, 
although the veteran is noted to ambulate with a cane, the 
objective evidence does not show findings such as right 
foot drop, which would warrant a conclusion that the 
veteran has complete paralysis of his nerve.  In sum, 
while acknowledging that the veteran's disability is 
severe, the 20 percent rating contemplates a finding of 
severe disability.  While EMG and other tests reveal nerve 
impairment, the overall diagnostic criteria for a 30 
percent evaluation are not shown to be met.  Given the 
foregoing, the preponderance of the evidence does not 
support a rating in excess of 20 percent for right ankle 
nerve damage under Diagnostic Code 8522.


ORDER

A rating of 40 percent for status post fracture of the 
right ankle with internal fixation fusion and traumatic 
arthritis is granted, subject to provisions governing the 
payment of monetary benefits.  

A rating of 20 percent for right ankle nerve damage is 
granted, subject to provisions governing the payment of 
monetary benefits.  




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

